TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00434-CV


                                     Jean Onuaguluchi, Appellant

                                                 v.

                                 Ejike Edward Okpa, Appellee



           FROM THE COUNTY COURT AT LAW #4 OF WILLIAMSON COUNTY
       NO. 99-736-FC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on July 11, 2019.

On July 17, we notified appellant that no clerk’s record had been filed due to her failure to pay or

make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The notice

requested that appellant make arrangements for the clerk’s record and submit a status report

regarding this appeal by July 29. Further, the notice advised that appellant’s failure to comply

with this request could result in the dismissal of the appeal for want of prosecution. To date,

appellant has not filed a status report or otherwise responded to this Court’s notice, and the

clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that she is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: August 8, 2019




                                                 2